Citation Nr: 1506741	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION


The Veteran served on active duty from August 1966 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.

In April 2014, the Veteran presented sworn testimony during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

To establish jurisdiction over the issue of entitlement to service connection for bilateral hearing loss, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss.

The reopened issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. In an unappealed rating decision dated in April 2008, service connection for hearing loss was denied on the basis that the evidence did not show that the Veteran's hearing loss was related to his active service, to include noise exposure.
 
2.  Evidence submitted subsequent to the RO's April 2008 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The April 2008 decision denying service connection for hearing loss is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).
 
2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been submitted. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen his previously denied claim for service connection for bilateral hearing loss, this application is being granted, as is discussed in detail below.  Any error related to the VCAA with regard to the application to reopen is moot.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a) defines 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.   

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran initially filed a claim of entitlement to service connection for bilateral hearing loss in September 2007.  An April 2008 rating decision denied the claim. Referencing the findings of a March 2008 VA examination, the RO determined that there was no nexus between the Veteran's current hearing loss and his active service.  The Veteran did not appeal his claims for service connection, nor did he submit any additional evidence within a year following this decision. See 38 C.F.R. § 3.156(b).  The decision denying service connection for bilateral hearing loss became final one year later. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1103 (2014).

The evidence added to the record since the last final denial includes treatment records and statements and testimony from the Veteran.  Significantly, the Veteran testified that he had filed a "claim" for his hearing loss through Boise in the early 1970s and Portland in the 1980s and 1990s.  There was some suggestion that his "claim" was not a claim for disability compensation (as there was no record of a claim prior to 2007) but rather a request/claim to receive hearing aids.  In any event, his testimony suggests that he has been experiencing hearing loss symptoms since shortly after his service discharge.  This evidence is new in that it was not associated with the claims folder prior to rating decision.  The evidence is also material because it relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  The statement is evidence that the Veteran experienced problems with his hearing  shortly after his discharge and is presumed to be credible for purposes of reopening the claim.  Therefore, his bilateral hearing loss claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received, to this extent, the appeal is granted.


REMAND

The Veteran was afforded a VA audiological examination in March 2008.  The examiner concluded the Veteran's hearing loss was not related to his military service because his hearing acuity was within normal limits at separation. However, the Court has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  In other words, an opinion is needed to address whether the Veteran's hearing loss is due to his in-service noise exposure.

Further, based on his testimony, there is evidence that the Veteran sought out treatment for hearing loss through the Boise VA Medical Center (VAMC) in the earlier 1970s and Portland VAMC throughout the 1980s and 1990s.  The claims file only includes treatment records very recent VA treatment records  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, the RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant VA treatment records since 1969.  Specific requests should be made for records from the Boise VAMC in the 1970s and the Portland VAMC since 1980.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed bilateral hearing loss. All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  The examiner shall opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that bilateral hearing loss was incurred in or as a result of noise exposure during active duty service;

The examiner is advised to accept that the Veteran's in-service history of noise exposure.  Due consideration should also be given to the lay statements from the Veteran concerning the initial onset of his hearing loss (i.e., that he noticed it shortly after discharge). 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


